                  Case 6:19-cv-00727-LEK-ATB Document 15 Filed 11/18/19 Page 1 of 1
Reply to:
224 Harrison St Suite 208                                                                   43 Court St Suite 600
Syracuse NY 13202                                                                              Buffalo NY 14202
Phone 315.234.1864                                                                          Phone 716.856.1300
Fax 315.410.1262                                                                               Fax 716.856.1494
Central NY Office                              www.barthbehr.com                                    Main Office




                                              November 18, 2019

Via PACER

Hon. Andrew T. Baxter
United States District Court
For the Northern District of New York

Marc Wietzke, Esq.
Flynn & Wietzke, PC

                            Re:   Lopez v. Walton et al
                                  Civil Action No.: 6:19-cv-727 (LEK/ATB)
                                  Date of Loss:      February 17, 2018
                                  Our File No. :     19-1199


Dear Hon. Baxter:
       Please be advised that the parties have agreed to retain James Hacker to mediate the above-
referenced case at a mutually agreeable date and time prior to the Court’s deadline of January 13,
2020.

         If you have any questions or concerns, please do not hesitate to contact me.


                                              Very truly yours,

                                              Daniel K. Cartwright
                                              Daniel K. Cartwright
DKC/




                                            FACSIMILE SERVICE NOT ACCEPTED

                      BUFFALO       ■    SYRACUSE           ■     UTICA      ■   KINGSTON
